Citation Nr: 1242525	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  08-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for duodenal ulcer prior to November 7, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for duodenal ulcer from November 7, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision, decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran's claims file was later permanently transferred to the Montgomery, Alabama RO (Montgomery RO). 

In his statement of January 2011, the Veteran expresses his intent to reopen his claims for service connection for a heart condition, hypertension, residuals of several strokes, and dementia.  He also wants to add claims of service connection for anxiety and nervousness, for bilateral knee and hip conditions, and for a back condition.  These matters have not been addressed by the RO and are referred the either the RO or the AMC for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record. As of this writing, this issue has not been raised by the record and will not be addressed in this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required 1) to obtain the Veteran's Social Security Administration (SSA) records and 2) to ascertain whether the Veteran desires a Board hearing.

First, remand is required to obtain the Veteran's SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010). The claims file shows that the Veteran was in receipt of SSA benefits via January 2000 SSA print-outs, but does not contain any other associated records.  As such, remand is required to obtain the SSA records. 

Second, remand is required to ascertain whether the Veteran desires a Board hearing and to provide one upon a positive indication.  Pursuant to 38 C.F.R. § 20.700 (2012), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran. See 38 C.F.R. § 20.704(e).  

Here, the Veteran initially indicated on his February 2008 VA Form 9 that he did not want a Board hearing for his issues on appeal.  However, in a statement from the Veteran's representative in June 2011, reference was made that the Veteran had elected a Travel Board Hearing.  Due to the discrepancy and the fact that a Board hearing has not been held, the AMC must determine whether the Veteran desires a hearing and, if so, schedule one accordingly.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his duodenal ulcer and records of his VA care, dated since April 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain current VA records since November 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Contact the SSA and obtain all medical records associated with the Veteran's disability award.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record.  Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3. The AMC should contact the Veteran and determine if the Veteran intended to make an election for a Board hearing.

4. If the AMC determines that the Veteran did intend to make an election for a Board hearing, the Veteran  should be scheduled for a Travel Board hearing. The AMC should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.  

5. If the Veteran does not desire a Board hearing and after completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



